Fourth Court of Appeals
                               San Antonio, Texas
                                     May 22, 2019

                                  No. 04-19-00196-CV

                  IN THE GUARDIANSHIP OF JAMES E. FAIRLEY,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2011-PC-1068
                    Honorable Polly Jackson Spencer, Judge Presiding


                                    ORDER
       Appellee’s unopposed motion for extension of time is GRANTED. Appellee’s brief is
due June 27, 2019.



                                               _________________________________
                                               Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2019.



                                               ___________________________________
                                               KEITH E. HOTTLE,
                                               Clerk of Court